--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
        EMPLOYMENT AGREEMENT




           This Employment Agreement is made as of this 18th day of  July,
2008  between Nicholas F. Galluccio (the "Executive") and Teton Advisors, Inc.
(the "Company").


           The Company desires to employ the Executive and the Executive desires
to accept such employment on the terms and conditions set forth herein.


           In consideration of the promises and covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
 
1. 
           Employment.

 
           The Company hires and employs the Executive, and the Executive agrees
to work for the Company, under the terms and conditions set forth herein.  The
Executive will begin employment with the Company on the date first set forth
above (the "Effective Date").
 
2. 
           Duties.

 
        2.1           The Executive shall be employed as President and Chief
Executive Officer of the Company.  As Chief Executive Officer, Executive’s
duties shall include, but will be responsible for all duties and services
required of a chief executive of an investment manager.  The Executive shall be
on Board of Directors of the Company (the “Board”).  
 
        2.2           The Executive’s principal place of employment shall be
located in Rye, New York.  If the Executive wishes to relocate, then the new
location must be agreed to and approved by the Board.
 
3. 
           Compensation.

 
                      3.1           As compensation for the services rendered
hereunder, the Executive will be paid an annual draw of   Two Hundred Fifty
Thousand Dollars ($250,000), less applicable payroll and withholding tax
deductions, payable monthly in equal installments and prorated for the period of
actual employment, against his incentive compensation determined in accordance
with Section 3.3 below ("Annual Draw").
 
                      3.2           For clarification, within each calendar
year, if the amount owed to the Executive pursuant to Section 3.3 for any month
is less than the installment of his Annual Draw for such month, such difference
will be used to offset any other amounts owed to him pursuant to such Section
for any other month which exceed the installment of his Annual Draw for such
month; provided, however, that after each calendar year -end no debit balance
will be carried forward against his Annual Draw or other compensation for the
following years.
 
                      3.3           In calculating his compensation for the
services rendered hereunder, the Executive shall receive incentive compensation,
less applicable payroll and withholding tax deductions, payable monthly in equal
installments, as follows:
 

 
(a) For managing GAMCO Westwood SmallCap Equity Fund (“GWSC”) and any other
mutual funds (the “Funds”), the Executive will receive incentive compensation
equal to twenty percent (20%) of the Net Revenues (as defined below) received by
the Company with respect to the Funds.  Net Revenues will be calculated based on
the investment advisory fees (and shall exclude any 12b-1 fees) actually
received by the Company with respect to the fund net of (i) administration,
marketing and related expenses for the fund (which expenses will be charged at
thirty basis points (0.30%) of the average net assets of the fund), (ii) any
payments made by the Company or its affiliates to no-transaction-fee (NTF)
programs with respect to the fund, (iii) any payments or waivers made by the
Company to the Funds to reduce expenses and (iv) other incremental expenses
related to the operations of the Funds (such as travel and entertainment,
additional analyst compensation and benefits, or financial information
services). The calculation of Net Revenues will be based upon accounting
practices used by the Company in the normal course of its business in its sole
discretion.

 

 
(b) For attracting new separate accounts to the Company, the Executive will be
paid a percentage of the investment advisory fee revenues received by the
Company from such business (up to 40% for marketing and portfolio
management),  in the same manner and at the same standard payment rates in
effect from time to time as the Company pays to its other staff for similar
services, consistent with applicable laws and regulations, and subject to the
discretion of the Board.  The Board will decide any issues or disputes
concerning the Executive’s receipt of compensation pursuant to this Section.  

 
                      3.4           For the sales of those share classes of the
GAMCO Westwood Funds that carry a 12b-1 fees  and other mutual funds which may
be managed by the Company from time to time (the “Westwood Funds”), Executive
will be compensated at forty percent (40%) of the 12b-1 fees (provided that the
Executive holds appropriate securities licenses and registrations with a
distributor of the GAMCO Westwood Funds) typically paid to distributors of the
Westwood Funds for such accounts.
 
       3.5   As further incentive compensation, the Executive will receive
twenty percent (20%) ownership of the Company, on a fully diluted basis, in the
form of a restricted stock award of Class A Common Shares (the “Galluccio
Shares”) as of the date on which the Company’s securities are distributed to
GAMCO Investors, Inc. (“GAMCO”) shareholders.  The Executive shall vest in
thirty percent (30%) of the Galluccio Shares on the third anniversary of the
Effective Date and the balance of the Galluccio Shares on the fifth anniversary
of the Effective Date.  In the event of a change of control of the Company (as
defined below) however, said vesting shall be accelerated and the Executive
shall vest in all the Galluccio Shares no later than immediately prior to the
change of control being consummated1.  Accelerated vesting shall also occur as
provided in Section 4.3 of this Agreement.    Additional terms and conditions of
the Galluccio Shares will be set forth in a Restricted Stock Award Agreement
between the Company and the Executive, as approved by the Board.
 
1 For purposes of this Section, Change of Control shall be deemed to have
occurred in the event that the Board of Directors of the Company in its sole
discretion determines that a change in control has occurred for the purposes
of  the restricted stock plan.   
1

--------------------------------------------------------------------------------


        3.6   Any and all rights to receive compensation payments, including
incentive compensation, shall not survive the term of the Executive's employment
except as specifically set forth in Section 4 of this Employment Agreement.
 
4. 
           Term.

 
       4.1   The term of this Employment Agreement commences on the Effective
Date and continues through the date that is five (5) years after the Effective
Date (the "Anniversary Date"), unless extended or terminated pursuant to this
Section 4.
 
       4.2   This Employment Agreement shall terminate upon the Executive's
death.  If the Executive fails, due to disability or incapacity, to perform
substantially and continuously his material and essential duties hereunder for
more than forty-five (45) days out of any twelve-month period, the Company may
terminate the Executive's employment on written notice to the extent consistent
with applicable law.  If the Executive dies or his employment is terminated for
disability or incapacity, the Executive or his estate shall be entitled to
receive all compensation set forth in Section 3 earned and accrued through the
date of his death or such termination.  Otherwise, the Company shall have no
further obligations and the Executive shall have no further rights hereunder.
 
        4.3   In the event that the Company terminates the Executive's
employment on or prior to the Anniversary Date without cause, other than due to
disability or incapacity, the Executive shall be entitled to receive through the
Anniversary Date, monthly installments of his Annual Draw, if any, as set forth
in and payable in accordance with the provisions of Section 3.1 and any and all
incentive compensation as set forth in Section 3.3 and 3.4 earned and accrued
through the date of termination.  The Executive shall also immediately vest in
twenty percent (20%) of the Galluccio Shares if the termination (other than for
cause) occurs prior to the third anniversary of the Effective Date or twenty
percent (20%) of the unvested portion of the Galluccio Shares, if such
termination occurs subsequent to the third anniversary of the Effective
Date.  Otherwise, the Company shall have no further obligations and the
Executive shall have no further rights hereunder.
                    
                4.4   In the event that the Company terminates the Executive's
employment for cause, the Executive shall be entitled to receive his
compensation received through the date of such termination.  Otherwise, the
Company shall have no further obligations and the Executive shall have no
further rights hereunder, other than with respect to the Galluccio Shares, if
any.
                    
                        4.5           After the Anniversary Date, unless the
Executive and the Company agree in writing to extend the term of this Employment
Agreement, the Executive's employment will be "at-will" and either the Executive
or the Company may terminate such employment for any reason, and neither party
will be required to give cause for termination to the other.  If the Company
terminates the Executive's employment after the Anniversary Date, with or
without Cause, it will pay the Executive his compensation earned and accrued
through the date of his termination.  Otherwise, the Company shall have no
further obligations and the Executive shall have no further rights hereunder.
 
                        4.6           If the Executive resigns, the Company
shall pay the Executive his compensation earned and accrued through the date of
his termination.  Otherwise, the Company shall have no further obligations and
the Executive shall have no further rights hereunder, other than those with
respect to the Galluccio Shares, if any.
 
                        4.7           If the Executive resigns on or prior to
the Anniversary Date, the Executive shall provide the Company with at least one
hundred and eighty (180) days’ notice prior to terminating his employment under
this Employment Agreement; provided, however, that the Company in its sole
discretion may waive such notice and accept the Executive's resignation on any
earlier date.  If the Executive resigns after the Anniversary Date, the
Executive shall provide the Company with at least forty-five (45) days’ notice
prior to terminating his employment under this Employment Agreement.
           
                        4.8           As used in this Section 4, "cause" means
that the Executive (a) commits or enters a plea of guilty or nolo contendere to
a felony, a crime of moral turpitude, dishonesty, breach of trust or unethical
business conduct, or any crime involving the business of the Company; (b) in the
performance of his duties hereunder or otherwise acts to the material detriment
of the Company, engages in (i) willful misconduct, (ii) willful or gross
neglect, (iii) fraud, (iv) misappropriation, (v) embezzlement, (vi) theft or
(vii) a reportable violation of the securities industry laws, rules or
regulations, including the rules and regulations of any self-regulatory
organization as to which the Executive was a significant contributor; (c) fails
to perform his duties in a manner which constitutes his willful refusal to
perform, or gross neglect of, his duties consistent with the directions of  the
Board or with the policies and practices of the Company, which refusal or
neglect remains uncured for a period of thirty (30) days following notice by the
Company to the Executive; (d) breaches this Agreement in any material respect,
which breach remains uncured (if curable) for a period of thirty (30) days
following written notice by the Company to the Executive; or (e) is adjudicated
in any civil suit, or acknowledges in writing in any agreement or stipulation,
to have committed any theft, embezzlement, fraud, or other intentional act of
dishonesty involving any other person.
 
5. 
           Extent of Service-Restrictive Covenant.

 
                         5.1           During the term of this Employment
Agreement, except as set forth below, the Executive shall devote substantially
all of his business time, skill, labor and attention to the affairs of the
Company, shall promptly and faithfully do and perform all services pertaining
thereto that are or may hereafter be required of his by the Company and shall
not engage in any activities involving a conflict of interest with the business
or trade relationships of the Company, other than as a wholly passive investor
in publicly traded securities or with the written consent of the Board.
 
                         5.2           The Executive recognizes that the
business of the Company is international in scope and that the services to be
performed hereunder and the methods employed by the Company are such as will
place the Executive in close business and personal relationships with the
clients and employees of the Company.  Therefore, from and after the Effective
Date and until the termination hereof, or of his employment with the Company,
whichever is earlier, unless acting as an officer or employee of the Company,
the Executive shall not, directly or indirectly, for his own benefit or for,
with, or through any other person, firm or corporation own, manage, operate,
join, control, loan money to or participate in the ownership, management,
operation or control of, or be connected with, as owner, partner, joint
venturer, director, employee, officer, consultant, broker, agent, stockholder,
licenser, licensee, or in any other capacity whatsoever, engage or become
interested in, acquiesce in the use of his name in, or have any connection with,
any business which is the same as, similar to or competitive with any of the
business activities in which the Company or any affiliates thereof are engaged
during such period, except as a wholly passive investor in publicly traded
securities or with the written consent of the Board.
2

--------------------------------------------------------------------------------


6. 
           Benefits.

 
           The Executive shall be entitled to participate in all group health
and insurance programs and all other fringe benefit or retirement plans which
the Company may, in its sole and absolute discretion, elect to make available to
its senior executives generally, provided that the Executive meets the
qualifications therefore.
 
7. 
           Indemnification.

 
           The Company agrees to indemnify the Executive in accordance with the
by laws of the Company and any applicable Company Director and Officer insurance
policy.
 
8. 
           Disclosure of Information.

 
           The Executive shall not, except as required by his employment by the
Company, either during the term of employment by the Company or at any time
thereafter, publish, disclose or make available to any person, firm,
organization or corporation, or utilize any confidential or proprietary
information concerning the business or affairs of the Company, its staff,
clients, customers or investment company shareholders, which may have been
acquired by the Executive in the course of or as an incident to such employment,
including but not limited to any client, customer or investment company
shareholder list of the Company, whether for the benefit of the Executive, or to
the detriment of the Company, its staff, clients, customers or investment
company shareholders, or otherwise.  As used in this Section 7, "confidential
information" shall mean any information except that information which is or
comes into the public domain through no fault of the Executive or which the
Executive obtains after the termination of his employment by the Company under
this Employment Agreement from a third party who has the right to disclose such
information.  As used in this Section 7, "Company" shall include Teton Advisors,
Inc., GAMCO Investors, Inc., Gabelli Funds, LLC, GAMCO Asset Management, Inc.,
Gabelli Securities, Inc., Gabelli & Company, Inc., Gabelli Fixed Income L.L.C.,
Darien Associates L.L.C., Gabelli Fixed Income Distributors, Inc., Gabelli Fixed
Income, Inc., GGCP, Inc. and their parents, subsidiaries, affiliates, divisions
and successors.
 
9. 
           Protection of the Company's Business.

 
           While in the employ of the Company and after the Executive leaves the
employ of the Company for any reason, the Executive agrees that he is prohibited
from knowingly soliciting any client, customer, investment company shareholder,
account, employee or representative of the Company to become a client, customer,
investment company shareholder, account, employee or representative of any other
person, firm, corporation or entity, with respect to any services or products
directly competitive with any services or products offered, sold, delivered or
provided by the Company.  This restriction shall be in effect during the
Executive's employment and for two years subsequent to the Executive's
termination of employment with the Company.
 
10. 
           Remedy for Breach.

 
           Both parties recognize and acknowledge that the services to be
rendered under this Employment Agreement by the Executive are special, unique,
and of an extraordinary character, and that any breach or violation by the
Executive of any terms and conditions of this Employment Agreement to be
performed by him including, without limitation, Sections 5, 7 and 8 hereof, will
cause irreparable injury to the Company and that money damages alone will not
provide an adequate remedy to the Company.  It is therefore agreed that, without
in any way limiting any other rights, defenses, powers or privileges which the
Company may then have, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings in any court of competent jurisdiction,
either in law or in equity, to enforce the specific performance of the
provisions of this Employment Agreement by the Executive and/or to enjoin the
Executive from acting in breach of violation hereof.
 
11. 
           Parties in Interest.

 
           This Employment Agreement shall be binding upon the Executive, his
heirs, administrators, executors and personal representatives and upon the
Company and its successors and assigns.


12.  
           Notices.

 
           All notices provided for in this Employment Agreement shall be given
in writing, addressed to the parties at the addresses set forth below (or to
such other addresses as may be specified by either party in the manner provided
in this Section 11), and hand delivered, delivered by overnight courier service,
or deposited, certified mail, return receipt requested, postage prepaid, in the
United States mail:
 
                      TO:              Teton Advisors, Inc.
                                   One Corporate Center
                                   Rye, New York 10580
                                   Attention: General Counsel


                      TO:              Nicholas F. Galluccio
                                   [Redacted]
 
           Notice shall be deemed given when received if by hand delivery, next
day if delivered by overnight courier service and after three business days if
deposited certified mail, return receipt requested, postage prepaid in the
United States mail.
 
13.  
           Severability.

 
           In the event that any term or condition of this Employment Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other term or condition hereof and this Employment Agreement shall be
interpreted and construed as if such terms or conditions, to the extent the same
shall have been held to be invalid, illegal or unenforceable, had never been
contained herein.

3

--------------------------------------------------------------------------------


14.  
           Entire Agreement; Modification.

 
           This Employment Agreement contains the entire understanding between
the Company and the Executive regarding the employment relationship between them
and there are no other representations, warranties, covenants or agreements with
respect to such employment relationship which are not contained herein.  This
Employment Agreement supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, written or oral, of the parties
hereto, relating to the matters covered by this Employment Agreement; provided,
however, that the Restricted Stock Award Agreement, as may be amended from time
to time, will govern all matters relating to the Executive’s restricted stock
award and will supersede anything contained herein.  This Employment Agreement
may not be modified or amended except by a further written instrument duly
executed by each party.
 
15.  
           Waiver.

 
           Any waiver by either party of a breach of any provision of this
Employment Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any other provision of this Employment
Agreement.  The failure of a party to insist upon strict adherence to any term
of this Employment Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Employment Agreement.  Any
waiver must be in writing, signed by the party giving such waiver.
 
16.  
           Captions.

 
           The captions hereof are for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.


17.  
           Arbitration.

 
           All controversies arising between the Company and the Executive,
including but not limited to those involving the construction, performance or
breach of this Employment Agreement, shall be determined by arbitration, except
as provided in Section 9 of this Employment Agreement.  This agreement to
arbitrate includes but is not limited to any employment-related claims the
Executive may have or assert against the Company or its officers, directors,
employees, shareholders or agents under federal, state or local statutes,
regulations or common law including, without limitation, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, the Family and Medical Leave Act of
1993, the Americans with Disabilities Act of 1990, and the New York State Human
Rights Law.  Arbitration shall be held before the arbitration facility provided
by the Financial Industry Regulatory Authority Inc. (FINRA), in accordance with
its arbitration rules then in force, if applicable.  Otherwise, arbitration
shall be before the arbitration facility provided by the American Arbitration
Association, in accordance with its Labor Arbitration Rules.  Both parties
specifically waive any rights they have or may have to seek or be awarded
punitive damages for any reason.  Judgment upon the award of the arbitrators may
be entered in any state or federal court having jurisdiction.  As used in this
Section 16, "Company" shall include Teton Advisors, Inc., GAMCO Investors, Inc.,
Gabelli Funds, LLC, GAMCO Asset Management, Inc., Gabelli Securities, Inc.,
Gabelli & Company, Inc., Gabelli Fixed Income L.L.C., Darien Associates L.L.C.,
Gabelli Fixed Income Distributors, Inc., Gabelli Fixed Income, Inc., GGCP, Inc.
and their parents, subsidiaries, affiliates, divisions and successors.


18.  
           Governing Law.

 
           This Employment Agreement is intended to be performed primarily in
the State of New York and the laws of the State of New York will control any
questions concerning the validity or interpretation of this Employment
Agreement.


19.  
           Representations and Warranties of the Executive.

 
           The Executive represents and warrants to the Company that (a) the
Executive is under no contractual or other restriction or obligation which is
inconsistent with the execution of this Employment Agreement, the performance of
his duties hereunder or the other rights of the Company hereunder, and (b) the
Executive is under no disability that would hinder the performance of his duties
under this Employment Agreement.  The Executive shall indemnify and hold
harmless the Company, its directors, officers, shareholders, subsidiaries, other
affiliates, agents, employees and legal representatives from and against any and
all losses, actions, claims, damages, liabilities and expenses (including legal
counsel fees and expenses) arising out of the Executive's breach of these
representations.


           IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year first above written.


TETON ADVISORS, INC.






By:           _/s/_Douglas R. Jamieson_________
           Name: Douglas R. Jamieson








NICHOLAS F. GALLUCCIO






_/s/ Nicholas F. Galluccio____


 
4

--------------------------------------------------------------------------------

 